DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 03/21/2022, in which claims 1, 8, 15, and 21 have been amended. Thus, claims 1-3, 5-10, 12-16, and 18-22 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-16, and 18-22 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of receiving fund request without significantly more. 
Examiner has identified claim 15 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 15 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 15 is directed to a system comprising one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, which performs a series of steps, e.g., receiving, by a first device of a first member of a blockchain network that comprises a blockchain and a plurality of nodes connected to each other on the blockchain network, a request for fund flow of a specified amount between a initiating user and a receiving user, wherein the plurality of nodes comprises a plurality of anchor point nodes of anchor points to which a plurality of members of the blockchain network deposit blockchain assets, and wherein each anchor point node registers, in a blockchain ledger of the blockchain, blockchain balances of one or more members that have deposited blockchain assets at an anchor point corresponding to each anchor point node; determining, by the first device, a fund flow route between the first member and a second member of the blockchain network, wherein the second member corresponds to the receiving user in the blockchain, wherein the fund flow route comprises the first member, the second member, and multiple additional members of the blockchain network between the first member and the second member, and wherein blockchain balances deposited by all members of the fund flow route at all anchor points are registered in the blockchain ledger of the blockchain; obtaining, from the blockchain ledger, respective blockchain balances of the members of the blockchain network at the anchor points; determining, for each member of the blockchain network, a designated trusted anchor point to which deposits of blockchain assets of the member are limited based on a status of trust designated by the member for a respective anchor point; determining, based on the respective blockchain balances of the members at the anchor points and based on the designated trusted anchor point for each blockchain member, a sequence of multiple pairs of adjacent members from the first member to the second member such that each pair of adjacent members has a common anchor point (i) at which an upstream member of the pair of adjacent members has a blockchain balance that is greater than or equal to the specified amount and (ii) that is the designated trusted anchor point for a downstream member of the pair of adjacent members, and wherein each of the members of the fund flow route is an upstream member of a first pair of the multiple pairs of adjacent members and a downstream member of a second pair of the multiple pair of adjacent members, wherein the second pair is adjacently upstream to the first pair in the fund flow route; and executing, in a single contract operation, a fund flow contract operation that changes, in the blockchain ledger, blockchain balances of all the members of the fund flow route, by performing simultaneous unified blockchain balance adjustment, wherein, for each pair of adjacent members in the fund flow route: (i) the blockchain balance deposited by the upstream member of the pair of adjacent members at the common anchor point for the pair of adjacent members is reduced by the specified amount, and (ii) a blockchain balance deposited by the downstream member of the pair of adjacent members at the common anchor point is increased by the specified amount thereby simultaneously completing the fund flow contract operation through all the members of the fund flow route in real-time or near real-time resulting in the second member transferring funds of the specified amount to the receiving user, and wherein a net change of blockchain balance of all the members of the fund flow route is zero after the single contract operation is completed. These series of steps describe the abstract idea of receiving fund request (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial or legal interactions. The system limitations, e.g., one or more computers, one or more computer memory devices, first device, blockchain network, blockchain, plurality of nodes, plurality of anchor point nodes, anchor points, blockchain ledger, designated trusted anchor point, common anchor point, fund flow contract, and single contract do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of one or more computers, one or more computer memory devices, first device, blockchain network, blockchain, plurality of nodes, plurality of anchor point nodes, anchor points, blockchain ledger, designated trusted anchor point, common anchor point, fund flow contract, and single contract are no more than simply applying the abstract idea using generic computer elements. The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 15 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of one or more computers, one or more computer memory devices, first device, blockchain network, blockchain, plurality of nodes, plurality of anchor point nodes, anchor points, blockchain ledger, designated trusted anchor point, common anchor point, fund flow contract, and single contract limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 15 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 8; and hence claims 1 and 8 are rejected on similar grounds as claim 15.
Dependent claims 2-3, 5-7, 9-10, 12-14, 16, 18-22 are directed to a method, non-transitory computer-readable medium, and system, respectively, which perform the steps that describe the abstract idea of receiving fund requests, and corresponds to Certain Methods of Organizing Human Activity (commercial and legal interactions).Thus, claims 2-3, 5-7, 9-10, 12-14, 16, 18-22 are directed to an abstract idea. The additional limitations of one or more computers, one or more computer memory devices, first device, blockchain network, blockchain, plurality of nodes, plurality of anchor point nodes, anchor points, blockchain ledger, designated trusted anchor point, common anchor point, fund flow contract, and single contract are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: one or more computers, one or more computer memory devices, first device, blockchain network, blockchain, plurality of nodes, plurality of anchor point nodes, anchor points, blockchain ledger, designated trusted anchor point, common anchor point, fund flow contract, and single contract, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-3, 5-7, 9-10, 12-14, 16, 18-22 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-3, 5-7, 9-10, 12-14, 16, 18-22 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-3, 5-7, 9-10, 12-14, 16, 18-22 are directed to an abstract idea. Thus, claims 1-3, 5-10, 12-16, and 18-22 are not patent-eligible.
Response to Arguments 
Applicant's arguments filed dated 03/21/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1-3, 5-10, 12-16, and 18-22 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejections presented above in this office action.
Applicant argues that “the independent claims as a whole are directed to a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued on January 7, 2019 (“Guidance”), which specifically clarifies that “a claim is not ‘directed to’ a judicial exception if the judicial exception is integrated into a practical application of that exception.”” Furthermore, Applicant argues that “ the amended claims are integrated into a practical application of transferring blockchain assets between two members of a_ blockchain network, where the two members are connected by a fund flow route including multiple relay members.”
Examiner respectfully disagrees and notes that with respect to Step 2A, Prong 2, Applicant states that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Storing, receiving, determining, obtaining, changing, and completing financial data simply amount to the abstract idea of receiving fund request. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of receiving fund request and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself (e.g., a commercial interaction concept) is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Applicant argues that “the independent claims improve existing blockchain asset transfer between two users that are connected by a fund flow route including multiple relay members, in which real-time, quasi real-time, or nearly real-time fund flow can be achieved. Existing methods for fund transfer use multiple sequentially performed serial transfers to transfer funds from one member to another in a chain of members, and thus cannot provide for real-time, quasi real-time, or nearly real-time fund flow between members…. Applicant respectfully submits that the claims as a whole reflect an improvement to the technical field or technology of existing blockchain asset transfer between two users that are connected with a transfer route including multiple relay members. The present solution implements this in a single contract operation in real-time or near real-time without requiring multiple sequential transfers between the relay members that are inefficient and time-consuming. Therefore, the claims as a whole integrate the judicial exception in to a practical application and are patent eligible.” 
Examiner respectfully disagrees with Applicant arguments because there is no improved technology in simply storing, transferring, receiving, determining, obtaining, changing, and completing data (e.g., financial data). The disclosed invention simply cannot be equated to improvement to technological practices or computers. There is no technical improvement at all. Instead, Applicant recites “for each pair of adjacent members in the fund flow route: (i) the blockchain balance deposited by the upstream member of the pair of adjacent members at the common anchor point for the pair of adjacent members is reduced by the specified amount, and (ii) a blockchain balance deposited by the downstream member of the pair of adjacent members at the common anchor point is increased by the specified amount thereby simultaneously completing the fund flow contract operation through all the members of the fund flow route in real-time or near real-time resulting in the second member transferring funds of the specified amount to the receiving user.” This is merely processing data (MPEP 2106.05(d) II) and does not result in computer functionality or technical improvement. Thus, Applicant has simply provided a business method practice of processing/transferring financial data (e.g., fund requests), and no technical solution or improvement has been disclosed.
Under Step 2B, Applicant argues that “that determining a sequence of pairs of adjacent members in the fund flow route is significantly more than “certain methods of organizing human activity.” This determination is performed based on the trusted anchor point of each member and also ensuring each member serves as an upstream and downstream member at two adjacent pairs. This specific determination gives rise, in some implementations, to the previously stated advantages because it does not rely on multiple serial fund flow between members in the fund flow route.” With respect to Applicant’s Step 2B arguments, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-3, 5-10, 12-16, and 18-22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693